Appellants are Walter Henry, A. C. Henry, Dorothy Anize Roberts, a minor, E. T. Roberts, Eva Mae Barnaby and husband, G. C. Barnaby, who were defendants in the court below. The appellees are J. S. Carter and G. H. Carter. The appeal is from a judgment sustaining exceptions to a special pleading of the defendants and awarding plaintiffs recovery of certain land sued for. The case is in all essential respects identical with Henry et al. v. Beauchamp, 39 S.W.2d 642, this day decided by this court, except as to the plaintiffs, and the land involved. The propositions and assignments are the same, all the reasons discussed in our opinion in said case being equally applicable and controlling in this.
For the reasons there discussed, it is our opinion that this case should be reversed and remanded, which is accordingly so ordered.